Citation Nr: 0529817	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  03-23 692	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to service connection for status-post lumbar 
laminectomy.

2.  Entitlement to service connection for tinea pedis.

3.  Entitlement to a higher initial evaluation for residual 
scarring due to malignant fibrous histiocytoma, rated as 10 
percent disabling from January 18, 2002. 

4.  Entitlement to a higher initial evaluation for muscle 
spasm of the right scapula area, rated as noncompensably 
disabling from January 18, 2002.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The appeal also comes from an August 
2003 decision.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the evaluation 
for residual scarring due to a malignant fibrous histiocytoma 
and for muscle spasm currently before the Board were placed 
in appellate status by disagreement with an original rating, 
the Board has characterized the rating issues on appeal as 
set forth above.  

The veteran was originally service connected for residual 
scarring due to malignant fibrous histiocytoma, rated as non-
compensable (0 percent disabling) from January 18, 2002.  In 
a rating decision dated in August 2003, the residual scarring 
was reevaluated as 10 percent disabling, also from January 
18, 2002.  The Court has held that a claimant will generally 
be presumed to be seeking the maximum benefits allowed by law 
and regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
veteran has not suggested that the 10 percent evaluation 
assigned subsequent to the initial evaluation would satisfy 
his appeal for an increased evaluation.  Nor has he or his 
representative otherwise suggested that the maximum available 
rating available for that disability is not being sought.  
Therefore the Board concludes that the issue of entitlement 
to a higher rating for residual scarring due to malignant 
fibrous histiocytoma remains open and is properly before the 
Board.

As for the muscle spasm issue, the Board notes that service 
connection was granted by the August 2003 rating decision.  
Without receipt of a notice of disagreement, the RO addressed 
this initial rating issue in an August 2003 statement of the 
case.  Thereafter, the veteran filed a timely appeal wherein 
he specifically mentioned the muscle spasm issue.  Despite 
the curious manner in which the RO developed this issue, the 
Board will nevertheless address it because a statement of the 
case has already been issued and a timely substantive appeal 
filed.

(Consideration of the appellant's claims for higher initial 
evaluations is deferred pending completion of the development 
sought in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran's lumbar laminectomy is not related to his 
military service.

2.  The veteran's tinea pedis is not related to his military 
service.




CONCLUSIONS OF LAW

1.  The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

2.  The veteran does not have tinea pedis that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records (SMRs) show no 
complaint of or treatment for any back disease or injury, or 
for any problem with tinea pedis.  The SMR shows treatment 
for an ingrown left great toenail, but does not show any 
complaint of or treatment for a fungal infection associated 
with the ingrown toenail.

The veteran avers that he strained his back while weight 
lifting shortly before leaving Vietnam, was treated with 
application of heat from a lamp, and was relieved of duties 
for this treatment during his last two weeks in Vietnam.  The 
SMR does not contain any record of this averred treatment.  
At an August 2005 hearing before the undersigned Veterans Law 
Judge, the veteran testified that, in addition to having hurt 
his back in Vietnam, he also injured his back after service, 
in 1972, while pulling up a railroad tie while working as a 
railroad employee.  The veteran testified that this injury 
kept him from work for three or four months.  The record also 
shows the veteran provided a history of having had back 
surgery for a ruptured disc in 1994.  

The veteran was afforded a VA medical examination given in 
July 2002 for evaluation, inter alia, of his spine and tinea 
pedis.  The examiner noted the history provided by the 
veteran of having had back surgery in 1994 for a ruptured 
disc.  The veteran also related his in-service and post-
service back injuries.  The veteran told the examiner that, 
since his back surgery, he was doing much better, and had no 
pain now.  The veteran was able to bend forward to 60 
degrees, but reported to the examiner that he had never been 
able to touch his fingers to his toes.  Extension, lateral 
flexion, and rotation were all said to be normal.  Deep 
tendon reflexes to both lower extremities were brisk, equal, 
and normal.  Plantar response was flexor bilaterally, and 
there was no sensory loss.  The examiner's diagnosis was 
status-post lumbar laminectomy with no residuals.  

The examiner also noted that examination of the veteran's 
feet revealed the presence of yellow nails on the left foot, 
and scaling of the skin on the plantar aspect.  The examiner 
diagnosed tinea pedis.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is medical evidence that the veteran has tinea 
pedis, and, notwithstanding the VA examiner's assessment that 
there are no residuals of the lumbar laminectomy, he found on 
examination that the veteran could not flex more than 60 
degrees forward.  Thus, it likely can be said that there is 
medical evidence of both tinea pedis and a back disability.  
However, there is no medical evidence of in-service 
incurrence or aggravation of either tinea pedis or a back 
disease or injury.  The veteran's SMRs show no complaint of 
or treatment for either.  Further, regarding his tinea pedis, 
the veteran testified at his hearing that he thought that he 
had contracted tinea pedis in Vietnam because of the open 
showers and the generally wet conditions found in Vietnam; 
however, he also testified that he did not notice any sort of 
rash until after service.  Without evidence of an in-service 
incurrence or aggravation of an injury or disease, the 
analysis ends, and service connection must be denied for both 
his claimed back disorder and his tinea pedis.  The Board 
also notes in passing that there is no medical evidence of a 
nexus between the current disabilities and any in-service 
disease or injury.

The only evidence of record supportive of the veteran's claim 
that his current spine disability or tinea pedis is related 
to his military service consists of the lay statements of the 
veteran himself.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms of his 
disabilities, he is not competent to provide medical opinion 
as to their etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against both service 
connection claims.  The veteran's current back disorder and 
tinea pedis are not traceable to disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2002, and in follow-up notifications dated in April 2002 and 
August 2003.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for lumbar 
laminectomy and tinea pedis, what evidence and/or information 
was already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  Under the 
heading "Is There Anything Else You Need To Send?", the RO 
specifically requested that the veteran identify any evidence 
or information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) reporting the results 
of the RO's reviews, and the text of the relevant portions of 
the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured an 
examination.  VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to service connection for status-post lumbar 
laminectomy is denied.

Entitlement to service connection for tinea pedis is denied.


REMAND

The veteran underwent excision of a lesion from his right 
upper back in June 1998.  As the lesion was found to be 
cancerous, the veteran then underwent 38 treatments of 
radiation therapy.  The veteran was subsequently service 
connected for status post malignant fibrous histiocytoma 
based on his presumptive exposure to herbicide agents while 
in Vietnam.  See 38 C.F.R. §§ 3.307, 3.309(e) (2004).  Both 
the excision and the radiation treatment resulted in scarring 
of the veteran's back.  

The excision scar was described by the VA examiner as a 
linear scar 5.5 inches long with surrounding tissue appearing 
depressed.  There was no tenderness, no keloid formation, no 
ulceration, and no scaling.  The examiner made no other 
comment regarding the excision scar.  The "scar" associated 
with the veteran's radiation therapy was described by the 
examiner as an area of skin on the back which was discolored 
with a deep brownish tan compared to the rest of the back.  
The discolored area measured nine inches vertically and 15 
inches across.  This area was described as skin changes 
secondary to radiation therapy for the malignant tumor.

At the August 2005 hearing before the undersigned, the 
veteran testified that, since his excision, he has had 
limited motion of his right shoulder.  The record of the VA 
examination does not show that any inquiry was made as to 
whether there was any limitation of motion or limitation of 
other function imposed by the residuals of the veteran's 
excision, and the available treatment records are silent in 
this respect.  Since one of the potentially applicable 
diagnostic codes, 7805, is based on limitation of function of 
the affected part, and because the veteran is also service 
connected for muscle damage in that area, the Board will 
remand for an examination to determine to what extent, if 
any, the residuals of the tumor, whether due to scarring or 
muscle damage, have affected the function of any body part, 
to include limitation of motion of the right shoulder.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the 
veteran to undergo a VA examination 
by physician(s) with appropriate 
expertise to determine the extent of 
limitation of function, if any, of 
any residuals of the veteran's 
malignant fibrous histiocytoma.  
Specifically, all functional losses 
due to either the excision scar or 
the radiation therapy scarring, and 
the muscle damage should be set 
forth in detail, especially with 
respect to any limitation of 
musculoskeletal function.  The 
examiner(s) should also determine 
the nature of the discolored area 
and provide an opinion as to whether 
or not the radiation therapy 
resulted in damage that equates to a 
third degree burn scar.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2004).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues 
remaining on appeal in light of all 
information or evidence received.  
If any benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


